37 A.3d 1135 (2012)
209 N.J. 418
In the Matter of Jerrold N. KAMINSKY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-67 September Term 2011, 069793
Supreme Court of New Jersey.
March 9, 2012.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-267, concluding that JERROLD N. KAMINSKY of KENDALL PARK, who was admitted to the bar of this State in 1977, should be suspended from the practice of law for a period of three months for his unethical conduct in six matters, including violation of RPC 1.2 (assisting a client in conduct the attorney knows is illegal, criminal or fraudulent), RPC 1.7(a) (conflict of interest), and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that JERROLD N. KAMINSKY is suspended from the practice of law for a period of three months and until the further Order of the Court, effective April 9, 2012; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.